The record in this case shows that K.A. Davis, Leo Kinney, and Sol Stevens were at Luther, Okla., on the 19th day of May, 1922. Davis was a white man, and the defendant Kinney and Stevens colored. There was a colored picnic held at Luther at that time. A car belonging to Stevens drove up to a garage at Luther to have a punctured tire repaired. The plaintiff in error Kinney, Davis, and Stevens, were with the car. The plaintiff in error instructed the garage to fix it at his expense, and Davis drove on down farther to the outskirts of town and stopped. Officers who were following examined the car and found 20 gallons of corn whisky in it. They went up to the garage, and the plaintiff in error and the other negro ran and escaped. When Davis was apprehended at the car, according to the evidence of one witness he stated that the car belonged to the negroes.
This in substance is the evidence in the case. The plaintiff in error contends that it is insufficient to sustain a conviction. He testified that he overtook the car on the road where they had a tire down and merely volunteered to help them, as he knew the proprietor of the garage: His codefendant, Harris, testifies that the other negro owned the car and employed him to drive it; that he had no knowledge of its contents and corroborates the plaintiff in error Kinney that he joined them on the road.
If the evidence offered by the plaintiff in error is to be believed he is not guilty. If the evidence of the state and the inferences to be drawn from it are given weight, we think the circumstances are sufficient to sustain the conviction. *Page 340 
The weight of the evidence is for the jury, who saw and heard the witnesses, and where the evidence is sufficient this court will not disturb the judgment.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.